Exhibit 10.32

MANAGEMENT UNIT SUBSCRIPTION AGREEMENT

(Profits Interest Grant)

THIS MANAGEMENT UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) by and between
Apria Holdings LLC, a Delaware limited liability company (the “Company”), and
the individual named on the Executive Master Signature Page hereto (“Executive”)
is made as of the date set forth on such Executive Master Signature Page.

WHEREAS, on the terms and subject to the conditions hereof, Executive desires to
subscribe for and acquire from the Company, and the Company desires to issue and
provide to Executive, the Company’s Class B Units (the “Units”), in each case in
the amount set forth on Executive’s Master Signature Page, as hereinafter set
forth; and

WHEREAS, this Agreement is one of several agreements being entered into by the
Company or its Subsidiaries from time to time with certain persons who are or
will be key employees or advisors of the Company or one or more Affiliates
(collectively with Executive, the “Management Investors”) as part of a
management equity purchase plan designed to comply with Regulation D or Rule
701, as applicable, promulgated under the Securities Act (as defined below);

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein,
the parties hereto agree as follows:

1. Definitions.

1.1 Affiliate. An “Affiliate” of, or Person “Affiliated” with, a specified
Person shall mean a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Person specified.

1.2 Agreement. The term “Agreement” shall have the meaning set forth in the
preface.

1.3 Apria. The term “Apria” means Apria Healthcare Group Inc., a Delaware
corporation.

1.4 Blackstone. The term “Blackstone” means Blackstone Capital Partners V L.P.
and its Affiliates.

1.5 Board. The “Board” shall mean the Company’s Board of Directors.

1.6 Cause. The term “Cause” shall have the meaning ascribed to such term in
Executive’s employment agreement with the Company or one of its Affiliates in
existence on the date hereof, as may be amended, modified or supplemented from
time to time by the parties thereto (the “Employment Agreement”) and if not so
defined, or no such employment agreement exists, the term “Cause” shall mean
shall mean that the Board, acting in good faith based upon the information then
known to the Company, determines that Executive has (A) engaged in or committed
willful misconduct; (B) engaged in or committed theft, fraud or other illegal
conduct;

 

1



--------------------------------------------------------------------------------

(C) refused or demonstrated an unwillingness to substantially perform the
Executive’s duties for a 30-day period after written demand for substantial
performance that refers to this definition and is delivered by the Company or
Apria that specifically identifies the manner in which the Company believes
Executive has not substantially performed the Executive’s duties; (D) refused or
demonstrated an unwillingness to reasonably cooperate in good faith with any
Company or government investigation or investigation by the Company or its
Subsidiaries or provide testimony therein (other than such failure resulting
from Executive’s disability); (E) engaged in or committed insubordination;
(F) engaged in or committed any willful act that is likely to and which does in
fact have the effect of injuring the reputation or business of the Company or
its Subsidiaries; (G) willfully violated the Executive’s fiduciary duty or the
Executive’s duty of loyalty to the Company or its Subsidiaries or the Code of
Ethical Business Conduct of the Company or its Subsidiaries in any material
respect; (H) used alcohol or drugs (other than drugs prescribed to Executive by
a physician and used by Executive for their intended purpose for which they had
been prescribed) in a manner which materially and repeatedly interferes with the
performance of the Executive’s duties hereunder or which has the effect of
materially injuring the reputation or business of the Company or its
Subsidiaries; or (I) engaged in or committed a material breach of this Agreement
(including any beach of the provisions of Appendix A) for a 30-day period after
written notification is delivered by the Company that specifically refers to
this definition and identifies the manner in which the Company believes
Executive has materially breached this Agreement or any other employment
agreement. For purposes of the foregoing sentence of this paragraph, no act, or
failure to act, on Executive’s part shall be considered willful unless done or
omitted to be done, by him not in good faith or without reasonable belief that
his action or omission was in the best interest of the Company.

1.7 Change of Control. The term “Change of Control” shall have the meaning set
forth in the LLC Agreement.

1.8 Closing. The term “Closing” shall have the meaning set forth in Section 2.2.

1.9 Closing Date. The term “Closing Date” shall have the meaning set forth in
Section 2.2.

1.10 Company. The term “Company” shall have the meaning set forth in the
preface.

1.11 Constructive Termination. The term “Constructive Termination” shall mean
(A) a diminution in Executive’s base salary or annual bonus opportunity; (B) any
material diminution in Executive’s authority, duties or responsibilities; or
(C) failure of the Company or its Subsidiaries to pay or cause to be paid
Executive’s base salary or annual bonus, when due; provided that none of these
events shall constitute Constructive Termination unless the Company fails to
cure such event within 30 days after receipt from Executive of written notice of
the event which constitutes Constructive Termination; provided, further, that
“Constructive Termination” shall cease to exist for an event on the 90th day
following the later of its occurrence or Executive’s knowledge thereof, unless
Executive has given the Board written notice thereof prior to such date.
Notwithstanding anything herein to the contrary, for purposes of the last
proviso of the immediately foregoing sentence, a series of related events shall
be deemed to have occurred on the date upon which the last event in such series
of related events has occurred.

 

2



--------------------------------------------------------------------------------

1.12 Cost. The term “Cost” shall mean the price per Unit paid by Executive, if
any, as proportionately adjusted for all subsequent distributions of Units and
other recapitalizations and less the amount of any distributions (excluding tax
distributions) made with respect to the Units pursuant to the Company’s
organizational documents; provided that “Cost” may not be less than zero.

1.13 Disability. The term “Disability” shall mean Executive’s inability, for a
period of six (6) consecutive months or for an aggregate of nine (9) months in
any twenty-four (24) consecutive month period, to perform Executive’s employment
duties as a result of Executive becoming physically or mentally incapacitated as
determined in good faith by the Board.

1.14 Employee and Employment. The term “employee” shall mean, without any
inference as to negate Executive’s status as a member of the Company for all
purposes hereunder (subject to the terms hereof) and for federal and other tax
purposes, any employee (as defined in accordance with the regulations and
revenue rulings then applicable under Section 3401(c) of the Internal Revenue
Code of 1986, as amended) of the Company or any of its Subsidiaries, and the
term “employment” shall include service as a part- or full-time employee or
board member to the Company or any of its Subsidiaries.

1.15 Executive. The term “Executive” shall have the meaning set forth in the
preface.

1.16 Executive’s Group. The term “Executive’s Group” shall have the meaning set
forth in Section 4.1(a).

1.17 Fair Market Value. The term “Fair Market Value” used in connection with the
value of Units shall mean (a) if there is a public market for the equity of the
Company or Apria on the applicable date, the value for the Units shall be
implied by the average of the high and low closing bid prices of such equity
during the last 10 trading days on the stock exchange on which the equity is
principally trading or (b) if there is no public market for the equity on such
date, the value for the Units shall be determined in good faith by the Board
after consultation with the Chief Executive Officer and Chief Financial Officer
of Apria, in either case assuming, for purposes of determining Fair Market
Value, application of the distribution and dissolution provisions contained in
Sections 4.4 and 5.2(b) of the LLC Agreement.

1.18 Financing Default. The term “Financing Default” shall mean an event which
would constitute (or with notice or lapse of time or both would constitute) an
event of default under any of the financing documents of the Company or its
Affiliates from time to time (collectively, the “Financing Agreements”) and any
restrictive financial covenants contained in the organizational documents of the
Company or its Affiliates.

1.19 LLC Agreement. The term “LLC Agreement” shall have the meaning set forth in
the Securityholders Agreement.

1.20 Management Investors. The term “Management Investors” shall have the
meaning set forth in the preface.

1.21 Permitted Transferee. The term “Permitted Transferee” means any Person to
whom Executive transfers Units in accordance with the Securityholders Agreement
(other than the Sponsor and the Company and their respective Affiliates and
except for transfers pursuant to a Public Offering).

 

3



--------------------------------------------------------------------------------

1.22 Person. The term “Person” shall mean any individual, corporation,
partnership, limited liability company, trust, joint stock company, business
trust, unincorporated association, joint venture, governmental authority or
other entity of any nature whatsoever.

1.23 Public Offering. The term “Public Offering” shall have the meaning set
forth in the Securityholders Agreement.

1.24 Restrictive Covenant Violation. The term “Restrictive Covenant Violation”
shall mean Executive’s breach of any section in Appendix A hereto.

1.25 Securities Act. The term “Securities Act” shall mean the Securities Act of
1933, as amended, and all rules and regulations promulgated thereunder, as the
same may be amended from time to time.

1.26 Securityholders Agreement. The term “Securityholders Agreement” shall mean
the Amended and Restated Securityholders Agreement dated as of April 8, 2010
among the Sponsor, one or more Management Investors and the Company, as it may
be amended or supplemented thereafter from time to time.

1.27 Sponsor. The term “Sponsor” means Blackstone.

1.28 Subsidiary. The term “Subsidiary” means any corporation, limited liability
company, partnership or other entity with respect to which another specified
entity has the power to vote or direct the voting of sufficient securities to
elect directors (or comparable authorized persons of such entity) having a
majority of the voting power of the board of directors (or comparable governing
body) of such entity.

1.29 Termination Date. The term “Termination Date” means the date upon which
Executive’s employment with the Company and its Subsidiaries is terminated.

1.30 Unvested Units. The term “Unvested Units” means, with respect to
Executive’s Class B Units, the number of such Units that are not “Vested Units”.

1.31 Vested Units. The term “Vested Units” shall mean, with respect to an
Executive’s Class B Units, the number of such Units that are vested and
nonforfeitable, as determined in accordance with Schedule I attached hereto.

2. Subscription for and Grant of Units.

2.1 Grant of Units. Pursuant to the terms and subject to the conditions set
forth in this Agreement, Executive hereby subscribes for and agrees to acquire,
and the Company hereby agrees to issue and award to Executive on the Closing
Date, the number and classes of Units set forth on Executive’s Master Signature
Page in exchange for services performed for the Company and its Subsidiaries by
Executive.

 

4



--------------------------------------------------------------------------------

2.2 The Closing. The closing (the “Closing”) of the grant of Units hereunder
shall take place on the closing date specified in Executive’s Master Signature
Page. The date of the Closing shall be the “Closing Date”.

2.3 Section 83(b) Election. Within 10 days after the Closing, Executive shall
provide the Company with a copy of a completed election under Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder in the form of Exhibit A to Executive’s Master Signature Page.
Executive shall timely (within 30 days of the Closing) file (via certified mail,
return receipt requested) such election with the Internal Revenue Service and
shall thereafter notify the Company it has made such timely filing. Executive
should consult his or her tax advisor regarding the consequences of a
Section 83(b) election, as well as the receipt, vesting, holding and sale of
Units.

2.4 Closing Conditions. Notwithstanding anything in this Agreement to the
contrary, the Company shall be under no obligation to issue, grant to Executive
any Units unless (i) Executive is an employee of, or consultant to, the Company
or one of its Subsidiaries on the Closing Date; (ii) the representations of
Executive contained in Section 3 hereof are true and correct in all material
respects as of the Closing Date and (iii) Executive is not in breach of any
agreement, obligation or covenant herein required to be performed or observed by
Executive on or prior to the Closing Date.

3. Investment Representations and Covenants of Executive.

3.1 Units Unregistered. Executive acknowledges and represents that Executive has
been advised by the Company that:

(a) the offer and sale of the Units have not been registered under the
Securities Act;

(b) the Units must be held indefinitely and Executive must continue to bear the
economic risk of the investment in the Units unless the offer and sale of such
Units are subsequently registered under the Securities Act and all applicable
state securities laws or an exemption from such registration is available (or as
otherwise provided in the Securityholders Agreement);

(c) there is no established market for the Units and it is not anticipated that
there will be any public market for the Units in the foreseeable future;

(d) a restrictive legend in the form set forth below and the legends set forth
in Section 7.3(a) and (b) of the Securityholders Agreement shall be placed on
the certificates, if any, representing the Units:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
REPURCHASE OPTIONS AND OTHER PROVISIONS SET FORTH IN A MANAGEMENT UNITS
SUBSCRIPTION AGREEMENT WITH THE ISSUER, AS AMENDED AND MODIFIED FROM TIME TO
TIME, A COPY OF WHICH MAY BE OBTAINED BY THE HOLDER HEREOF AT THE ISSUER’S
PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE”; and

 

5



--------------------------------------------------------------------------------

(e) a notation shall be made in the appropriate records of the Company
indicating that the Units are subject to restrictions on transfer and, if the
Company should at some time in the future engage the services of a securities
transfer agent, appropriate stop-transfer instructions will be issued to such
transfer agent with respect to the Units.

3.2 Additional Investment Representations. Executive represents and warrants
that:

(a) Executive’s financial situation is such that Executive can afford to bear
the economic risk of holding the Units for an indefinite period of time, has
adequate means for providing for Executive’s current needs and personal
contingencies, and can afford to suffer a complete loss of Executive’s
investment in the Units;

(b) Executive’s knowledge and experience in financial and business matters are
such that Executive is capable of evaluating the merits and risks of the
investment in the Units;

(c) Executive understands that the Units are a speculative investment which
involves a high degree of risk of loss of Executive’s investment therein, there
are substantial restrictions on the transferability of the Units and, on the
Closing Date and for an indefinite period following the Closing, there will be
no public market for the Units and, accordingly, it may not be possible for
Executive to liquidate Executive’s investment in case of emergency, if at all;

(d) the terms of this Agreement provide that if under certain circumstances
Executive ceases to be an employee of the Company or its Subsidiaries, the
Company and its Affiliates have the right to repurchase the Units at a price
which may, under certain circumstances, be less than the Fair Market Value
thereof;

(e) Executive understands and has taken cognizance of all the risk factors
related to the purchase of the Units and, other than as set forth in this
Agreement, no representations or warranties have been made to Executive or
Executive’s representatives concerning the Units or the Company or their
prospects or other matters;

(f) Executive has been given the opportunity to examine all documents and to ask
questions of, and to receive answers from, the Company and its representatives
concerning the Company and its Subsidiaries, the Securityholders Agreement, the
Company’s organizational documents and the terms and conditions of the purchase
of the Units and to obtain any additional information which Executive deems
necessary;

(g) all information which Executive has provided to the Company and the
Company’s representatives concerning Executive and Executive’s financial
position is complete and correct as of the date of this Agreement; and

(h) Executive is or is not an “accredited investor” within the meaning of Rule
501(a) under the Securities Act, as indicated on Executive’s Master Signature
Page.

 

6



--------------------------------------------------------------------------------

3.3 Other Representations. Executive acknowledges that Blackstone and its
Affiliates may, from time to time, provide services to the Company and its
Affiliates for which a fee will be paid by the Company or its Affiliates,
including an annual monitoring/advisory fee.

4. Certain Sales and Forfeitures Upon Termination of Employment; Variations to
Securityholders Agreement.

4.1 Put Option.

(a) Prior to the occurrence of the initial Public Offering, if Executive’s
employment with the Company and its Subsidiaries terminates due to the death of
Executive or is terminated by the Company or any of its Subsidiaries as a result
of the Disability of Executive, Executive and Executive’s Permitted Transferees
(hereinafter sometimes collectively referred to as the “Executive’s Group”)
shall have the right, subject to the provisions of Section 5 hereof, for 180
days following the date that is 210 days after the Termination Date, to sell to
the Company (the “Put Right”), and the Company shall be required to purchase
(subject to the provisions of Section 5 hereof), on one occasion from each
member of Executive’s Group, all (but not less than all) of the number of Vested
Units then held by Executive’s Group that equals all Vested Units collectively
held by Executive’s Group at a price per Unit equal to the Fair Market Value of
such Units (measured as of the date that the relevant election to purchase such
Units is delivered (the “Valuation Date”)). In order to exercise its rights with
respect to the Vested Units pursuant to this Section 4.1(a), Executive’s Group
shall also be required to simultaneously exercise any similar rights it may have
with respect to any other units of the Company held by Executive’s Group in
accordance with the terms of the agreements pursuant to which such other units
were acquired from the Company.

(b) If Executive’s Group desires to exercise the Put Right, the members of
Executive’s Group shall send one written notice to the Company setting forth
such members’ intention to collectively sell all of their Vested Units pursuant
to Section 4.1(a), which notice shall include the signature of each member of
Executive’s Group. Subject to the provisions of Section 5.1, the closing of the
purchase shall take place at the principal office of the Company on a date
specified by the Company no later than the 60th day after the giving of such
notice.

4.2 Call Options.

(a) If (1) Executive’s employment with the Company and its Subsidiaries is
terminated for any reason (whether by the Company or Executive, or as a result
of death or Disability), (2) a Restrictive Covenant Violation occurs or
(3) Executive engages in a Competitive Activity (as defined in Section 6 of this
Agreement) not constituting a Restrictive Covenant Violation without the consent
of the Board, then the Company shall have the right, for 210 days commencing on
the later of (x) the relevant event described in clause (1), (2) or (3) (or, in
the case of clause (2) or (3) only, the date on which the Board has actual
knowledge (or reasonably should have knowledge) thereof) or (y) the date that is
six months and one day after the date on which Executive became vested in the
applicable Units, to purchase (the “Call Option”), and each member of
Executive’s Group shall be required to sell to the Company, all such Vested
Units then held by such member of Executive’s Group (it being understood that if
Units of any class subject to repurchase hereunder may be repurchased at
different prices, the

 

7



--------------------------------------------------------------------------------

Company may elect to repurchase only the portion of the Units of such class
subject to repurchase hereunder at the lower price) at a price per Unit equal to
the applicable purchase price determined as follows:

(i) Termination with Cause; Restrictive Covenant Violation; Voluntary
Resignation when Grounds Exist for Cause. If Executive’s employment with the
Company and its Subsidiaries is terminated by the Company or any of its
Subsidiaries with Cause (or by Executive at a time when grounds exist for Cause,
regardless of any notice, cure or waiting period thereunder) or in the event of
a Restrictive Covenant Violation, the purchase price per Unit will be the lesser
of (A) Fair Market Value thereof (measured as of the Valuation Date) and
(B) Cost;

(ii) Death or Disability; Termination without Cause; Resignation for
Constructive Termination. If Executive’s employment with the Company and its
Subsidiaries is terminated (w) by the Company or any of its Subsidiaries as a
result of the Disability of Executive, (x) due to the death of Executive, (y) by
the Company without Cause, or (z) by Executive as a result of a Constructive
Termination, the purchase price per Unit will be the Fair Market Value thereof
(measured as of the Valuation Date);

(iii) Voluntary Resignation. If Executive’s employment with the Company and its
Subsidiaries is terminated by Executive at a time when grounds do not exist for
Cause (other than as a result of a Constructive Termination), the purchase price
per Unit will be:

(A) if such termination occurs on or before the second anniversary of the
Closing Date, the lesser of (A) Fair Market Value thereof (measured as of the
Valuation Date) and (B) Cost; or

(B) if such termination occurs after the second anniversary of the Closing Date,
the Fair Market Value thereof; and

(iv) Competitive Activity. In the event Executive engages in a Competitive
Activity not constituting a Restrictive Covenant Violation without the consent
of the Board, the purchase price per Unit will be the Fair Market Value thereof
(measured as of the Valuation Date).

The Call Option in respect of Vested Units (except in respect of any event
described in Sections 4.2(a)(i) or 4.2(a)(iii)(A)) shall expire upon the
occurrence of a Public Offering.

(b) If Executive’s employment with the Company and its Subsidiaries is
terminated for any reason, all Unvested Units will be forfeited (or, to the
extent a forfeiture is not permissible under applicable law for any reason, the
Unvested Units shall be subject to the Call Option in Section 4.2(a) with the
purchase price per Unvested Unit equal to the lesser of (A) Fair Market Value
thereof (measured as of the Valuation Date) and (B) Cost).

(c) If the Company desires to exercise its Call Option pursuant to this
Section 4.2, the Company shall send written notice to each member of Executive’s
Group of its intention to purchase Units, specifying the number of Units to be
purchased (the “Call Notice”). Subject to the provisions of Section 5, the
closing of the purchase shall take place at the principal office of the Company
on a date specified by the Company no later than the 30th day after the giving
of the Call Notice.

 

8



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, if the Company elects not to exercise its
Call Option pursuant to this Section 4.2, the Sponsor may elect to purchase such
Units at any time on the same terms and conditions set forth in this Section 4.2
by providing written notice to each member of Executive’s Group of its intention
to purchase Units.

4.3 Obligation to Sell Several. If there is more than one member of Executive’s
Group, the failure of any one member thereof to perform its obligations
hereunder shall not excuse or affect the obligations of any other member
thereof, and the closing of the purchases from such other members by the Company
shall not excuse, or constitute a waiver of its rights against, the defaulting
member.

5. Certain Limitations on the Company’s Obligations to Purchase Units.

5.1 Prohibition of Purchases. Notwithstanding anything to the contrary contained
herein, the Company shall not be obligated to purchase any Units at any time
pursuant to Section 4, regardless of whether it has delivered a notice of its
election to purchase any such Units, to the extent that the purchase of such
Units or the payment to the Company or one of its Subsidiaries of a cash
dividend or distribution by a Subsidiary of the Company that is necessary to
fund such purchase (together with any other purchases of Units pursuant to
Section 4 or pursuant to similar provisions in agreements with other employees
of the Company and its Subsidiaries of which the Company has at such time been
given or has given notice and together with cash dividends and distributions
necessary to fund such other purchases) would result in a violation of any law,
statute, rule, regulation, policy, order, writ, injunction, decree or judgment
promulgated or entered by any federal, state, local or foreign court or
governmental authority applicable to the Company or any of its Subsidiaries or
any of its or their property. The Company shall, within fifteen days of learning
of any such fact, so notify the members of Executive’s Group that it is not
obligated to purchase Units hereunder.

5.2 Payment for Units. If at any time the Company elects or is required to
purchase any Units pursuant to Section 4, the Company shall pay the purchase
price for the Units it purchases (i) first, by the cancellation of any
indebtedness, if any, owing from Executive to the Company or any of its
Subsidiaries (which indebtedness shall be applied pro rata against the proceeds
receivable by each member of Executive’s Group receiving consideration in such
repurchase) and (ii) then, by the Company’s delivery of a check or wire transfer
of immediately available funds for the remainder of the purchase price, if any,
against delivery of the certificates or other instruments, if any, representing
the Units so purchased, duly endorsed; provided that if (x) any of the
conditions set forth in Section 5.1 exists or (y) such purchase of Units would
result in a Financing Default, in each case which prohibits such cash payment
(either directly or indirectly as a result of the prohibition of a related cash
dividend or distribution) (each a “Cash Payment Restriction”), the portion of
the cash payment so prohibited may be made, to the extent such payment is not
prohibited, by the Company’s delivery of a junior subordinated promissory note
(which shall be subordinated and subject in right of payment to the prior
payment of any debt outstanding under the senior Financing Agreements and any
modifications, renewals, extensions, replacements and refunding of all such
indebtedness) of the Company (a “Junior

 

9



--------------------------------------------------------------------------------

Subordinated Note”) in a principal amount equal to the balance of the purchase
price, payable within ten days after the Cash Payment Restriction no longer
exists, and bearing interest payable (and compounded to the extent not so paid)
as of the last day of each year at the interest rate payable under the senior
financing credit facilities of the Company or its Subsidiaries (as applicable)
from time to time, and all such accrued and unpaid interest payable on the date
of the payment of principal (or, if applicable, the last installment of
principal), with payments to be applied in the order of: first to any
enforcement costs incurred by Executive or Executive’s Group, second to interest
and third to principal. The Company shall have the right set forth in clause
(i) of the first sentence of this Section 5.2 whether or not the member of
Executive’s Group selling such Units is an obligor of the Company. The principal
of, and accrued interest on, any such Junior Subordinated Note may be prepaid in
whole or in part at any time at the option of the Company. To the extent that
the Company is prohibited from paying accrued interest, that is required to be
paid on any Junior Subordinated Note prior to maturity, due to the existence of
any Cash Payment Restriction, such interest shall be cumulated, compounded
calendar quarterly, and accrued until and to the extent that such Cash Payment
Restriction no longer exists, at which time such accrued interest shall be
immediately paid. Notwithstanding any other provision in this Agreement, the
Company may elect to pay the purchase price hereunder in shares or other equity
securities of one of its direct or indirect Subsidiaries with a fair market
value equal to the applicable purchase price, provided that such Subsidiary
promptly offers to repurchase such shares or other equity securities for cash
equal to the applicable purchase price or a Junior Subordinated Note (if
otherwise permissible hereunder) with a principal amount equal to the applicable
purchase price.

5.3 Repayment of Proceeds. If a Restrictive Covenant Violation occurs, the
Company discovers after a termination of employment that grounds existed for
Cause at the time thereof or the Company is required to restate its financial
statements such that any performance-vesting conditions specified in Schedule I
cease to be satisfied, then Executive shall be required to pay to the Company,
within 10 business days’ of the Company’s request to Executive therefor, an
amount equal to the excess, if any, of (A) the aggregate after-tax proceeds
(taking into account all amounts of tax that would be recoverable upon a claim
of loss for payment of such proceeds in the year of repayment) Executive
received upon the sale or other disposition of, or distributions in respect of,
Executive’s Units (or, in the case of a restatement, the Units that would not
otherwise have become Vested Units based on the restated financial statements)
over (B) the aggregate Cost of such Units.

 

6. Restrictive Covenant Violation; Competitive Activity.

(a) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Affiliates and accordingly agrees, in his
capacity as an investor and equityholder in the Company and its Affiliates, to
the provisions of Appendix A to this Agreement. Executive acknowledges and
agrees that the Company’s remedies at law for a breach or threatened breach of
any of the provisions of Appendix A would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and obtain equitable relief in
the form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.

 

10



--------------------------------------------------------------------------------

(b) Executive shall be deemed to have engaged in “Competitive Activity” if
Executive engages, in any conduct that would be a Restrictive Covenant Violation
if it occurred during the relevant periods specified in Appendix A (even if such
conduct occurs after the relevant periods). For the avoidance of doubt, any
conduct that constitutes Competitive Activity but not a Restrictive Covenant
Violation shall not be prohibited hereby, but instead shall serve to provide
that the Call Option may be exercised pursuant to Section 4.2 hereof.

7. Miscellaneous.

7.1 Transfers. Prior to the transfer of Units to a Permitted Transferee,
Executive shall deliver to the Company a written agreement of the proposed
transferee (a) evidencing such Person’s undertaking to be bound by the terms of
this Agreement and (b) acknowledging that the Units transferred to such Person
will continue to be Units for purposes of this Agreement in the hands of such
Person. Any transfer or attempted transfer of Units in violation of any
provision of this Agreement or the Securityholders Agreement shall be void, and
the Company shall not record such transfer on its books or treat any purported
transferee of such Units as the owner of such Units for any purpose.

7.2 Recapitalizations, Exchanges, Etc., Affecting Units. The provisions of this
Agreement shall apply, to the full extent set forth herein with respect to the
Units, to any and all securities of the Company or any successor or assign of
the Company (whether by merger, consolidation, sale of assets or otherwise)
which may be issued in respect of, in exchange for, or in substitution of the
Units, by reason of any dividend payable in Units, issuance of Units,
combination, recapitalization, reclassification, merger, consolidation or
otherwise.

7.3 Executive’s Employment by the Company. Nothing contained in this Agreement
shall be deemed to obligate the Company or any Subsidiary of the Company to
employ Executive in any capacity whatsoever or to prohibit or restrict the
Company (or any such Subsidiary) from terminating the employment of Executive at
any time or for any reason whatsoever, with or without Cause.

7.4 Cooperation. Executive agrees to cooperate with the Company in taking action
reasonably necessary to consummate the transactions contemplated by this
Agreement.

7.5 Binding Effect. The provisions of this Agreement shall be binding upon and
accrue to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and assigns; provided, however, that no Transferee
shall derive any rights under this Agreement unless and until such Transferee
has executed and delivered to the Company a valid undertaking and becomes bound
by the terms of this Agreement; and provided further that the Sponsor is a third
party beneficiary of this Agreement and shall have the right to enforce the
provisions hereof.

7.6 Amendment; Waiver. This Agreement may be amended only by a written
instrument signed by the parties hereto. No waiver by any party hereto of any of
the provisions hereof shall be effective unless set forth in a writing executed
by the party so waiving.

 

11



--------------------------------------------------------------------------------

7.7 Governing Law; Jurisdiction. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed therein. Any suit, action or
proceeding with respect to this Agreement, or any judgment entered by any court
in respect of any thereof, shall be brought in any court of competent
jurisdiction in the State of New York or the State of Delaware, and each of the
Company and the members of Executive’s Group hereby submits to the exclusive
jurisdiction of such courts for the purpose of any such suit, action, proceeding
or judgment. Each of the members of Executive’s Group and the Company hereby
irrevocably waives (i) any objections which it may now or hereafter have to the
laying of the venue of any suit, action or proceeding arising out of or relating
to this Agreement brought in any court of competent jurisdiction in the State of
Delaware or the State of New York, (ii) any claim that any such suit, action or
proceeding brought in any such court has been brought in any inconvenient forum
and (iii) any right to a jury trial.

7.8 Notices. All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given when delivered by hand or overnight
courier or three postal delivery days after it has been mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below in this Agreement, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

(a) If to the Company:

Apria Holdings LLC

c/o Apria Healthcare Group Inc.

Apria Healthcare Group Inc.

26220 Enterprise Court

Lake Forest, California 92630

Attention: General Counsel

with a copy (which shall not constitute notice) to:

The Blackstone Group

345 Park Avenue

New York, NY 10154

Attention: Neil P. Simpkins

and

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017-3954

Attention: Gregory T. Grogan

If to Executive:

To the most recent address of Executive set forth in the personnel records of
the Company.

 

12



--------------------------------------------------------------------------------

7.9 Integration. This Agreement and the documents referred to herein (including
referred to in the Executive Master Signature Page) or delivered pursuant hereto
which form a part hereof contain the entire understanding of the parties with
respect to the subject matter hereof and thereof. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and therein. This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

7.10 Counterparts. This Agreement may be executed in separate counterparts, and
by different parties on separate counterparts each of which shall be deemed an
original, but all of which shall constitute one and the same instrument.

7.11 Injunctive Relief. Executive and Executive’s Permitted Transferees each
acknowledges and agrees that a violation of any of the terms of this Agreement
will cause the Company irreparable injury for which adequate remedy at law is
not available. Accordingly, it is agreed that the Company shall be entitled to
an injunction, restraining order or other equitable relief to prevent breaches
of the provisions of this Agreement and to enforce specifically the terms and
provisions hereof in any court of competent jurisdiction in the United States or
any state thereof, in addition to any other remedy to which it may be entitled
at law or equity.

7.12 Rights Cumulative; Waiver. The rights and remedies of Executive and the
Company under this Agreement shall be cumulative and not exclusive of any rights
or remedies which either would otherwise have hereunder or at law or in equity
or by statute, and no failure or delay by either party in exercising any right
or remedy shall impair any such right or remedy or operate as a waiver of such
right or remedy, nor shall any single or partial exercise of any power or right
preclude such party’s other or further exercise or the exercise of any other
power or right. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a waiver of any preceding or
succeeding breach and no failure by either party to exercise any right or
privilege hereunder shall be deemed a waiver of such party’s rights or
privileges hereunder or shall be deemed a waiver of such party’s rights to
exercise the same at any subsequent time or times hereunder.

*     *     *     *     *

 

13



--------------------------------------------------------------------------------

*     *     *     *     *

This Subscription Agreement between the Company and the Executive named on the
Executive Master Signature Page hereto is dated and executed as of the date set
forth on such Executive Master Signature Page.

*     *     *     *     *



--------------------------------------------------------------------------------

SCHEDULE I

Time-Vesting Units

With regard to 1/2 of the Class B Units granted hereunder (the “Time-Vesting
Units”), such Time-Vesting Units, subject to Executive’s continued employment on
each vesting date, will vest as follows:

 

•  

20% of such Time-Vesting Units shall vest on the first anniversary of the
Closing Date; and

 

•  

5% of such Time-Vesting Units shall vest on the last day of each succeeding
three-month period thereafter for four years.

Notwithstanding the foregoing, immediately prior to, and following, the
occurrence of a Change of Control that occurs prior to the Termination Date,
100% of the Time-Vesting Units that are Unvested Units shall become Vested
Units.

Any Time-Vesting Units that are Unvested Units on a Termination Date shall be
immediately forfeited by Executive (or, to the extent a forfeiture is not
permissible, such Time-Vesting Units that are Unvested Units shall be subject to
the Call Option in Section 4.2(a) with the purchase price per Unvested Unit
equal to the lesser of (A) Fair Market Value thereof (measured as of the
Valuation Date) and (B) Cost).



--------------------------------------------------------------------------------

Performance-Vesting Units

1. Any Class B Units granted hereunder that are not Time-Vesting Units will be
“Performance-Vesting Units.” Initially, all Performance-Vesting Units will be
Unvested Units.

2. If the Sponsor receives cash proceeds (not subject to any clawback, indemnity
or similar contractual obligation) in respect of its units in the Company equal
to at least 200% of its aggregate capital contributions for such units prior to
the Termination Date, then all of the Performance-Vesting Units shall become
Vested Units.

Any Performance-Vesting Units that are Unvested Units on a Termination Date
shall be immediately forfeited by Executive (or, to the extent a forfeiture is
not permissible, such Performance-Vesting Units that are Unvested Units shall be
subject to the Call Option in Section 4.2(a) with the purchase price per
Unvested Unit equal to the lesser of (A) Fair Market Value thereof (measured as
of the Valuation Date) and (B) Cost).

 

I-2



--------------------------------------------------------------------------------

Appendix A

Restrictive Covenants

1. Confidentiality; Non-Compete; Non-Solicit; Non-Disparagement.

(a) For the purposes of this Appendix A, any reference to the “Company” shall
mean the Company and its Subsidiaries, collectively. In view of the fact that
Executive’s work for the Company brings Executive into close contact with many
confidential affairs of the Company not readily available to the public, and
plans for further developments, Executive agrees:

(i) Executive will not at any time (whether during or after Executive’s
employment with the Company) (x) retain or use for the benefit, purposes or
account of Executive or any other person; or (y) disclose, divulge, reveal,
communicate, share, transfer or provide access to any person outside the Company
(other than its professional advisers who are bound by confidentiality
obligations), any non-public, proprietary or confidential information —including
without limitation trade secrets, know-how, research and development, software,
databases, inventions, processes, formulae, technology, designs and other
intellectual property, information concerning finances, investments, profits,
pricing, costs, products, services, vendors, customers, clients, partners,
investors, personnel, compensation, recruiting, training, advertising, sales,
marketing, promotions, government and regulatory activities and approvals —
concerning the past, current or future business, activities and operations of
the Company, its subsidiaries or affiliates and/or any third party that has
disclosed or provided any of same to the Company on a confidential basis
(“Confidential Information”) without the prior written authorization of the
Board.

(ii) “Confidential Information” shall not include any information that is
(a) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant or any breach of other confidentiality
obligations by third parties; (b) made legitimately available to Executive by a
third party without breach of any confidentiality obligation; or (c) required by
law to be disclosed (including via subpoena); provided that Executive shall give
prompt Notice to the Company of such requirement of law, disclose no more
information than is so required, and cooperate with any attempts by the Company
to obtain a protective order or similar treatment.

(iii) Except as required by law, Executive will not disclose to anyone, other
than Executive’s immediate family and legal or financial advisors, the existence
or contents of this Agreement; provided, that Executive may disclose to any
prospective future employer the notice provisions of this Appendix A provided
they agree to maintain the confidentiality of such terms.

(iv) Upon termination of Executive’s employment with the Company for any reason,
Executive shall (x) cease and not thereafter commence use of any Confidential
Information or intellectual property (including without limitation, any patent,
invention, copyright, trade secret, trademark, trade name, logo, domain name or
other source indicator) owned or used by the Company, its subsidiaries or
affiliates; (y) immediately destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s



--------------------------------------------------------------------------------

possession or control (including any of the foregoing stored or located in
Executive’s office, home, laptop or other computer, whether or not Company
property) that contain Confidential Information or otherwise relate to the
business of the Company, its affiliates and subsidiaries, except that Executive
may retain only those portions of any personal notes, notebooks and diaries that
do not contain any Confidential Information and his rolodex (or other physical
or electronic address book); and (z) fully cooperate with the Company regarding
the delivery or destruction of any other Confidential Information not within
Executive’s possession or control of which Executive is or becomes aware.

(b) Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its affiliates and accordingly agrees as follows:

(i) Executive will not, within one year following the termination of his
employment with the Company (the “Post-Termination Period”) or during
Executive’s employment (collectively with the Post-Termination Period, the
“Restricted Period”), accept an employment or consulting relationship (or own or
have any financial interest in), directly or indirectly, with any entity engaged
in the business of home respiratory therapy, home infusion therapy, and home
medical equipment, within the United States.

(ii) During the Restricted Period, Executive will not influence or attempt to
influence customers of the Company or its subsidiaries or any of its present or
future subsidiaries or affiliates, either directly or indirectly, to divert
their business to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company or any subsidiary or
affiliate of the Company.

(iii) Executive will not, within two years following the termination of his
employment with the Company, initiate or respond to communications with any of
the employees of the Company or its subsidiaries who earned annually $50,000 or
more as a Company or subsidiary employee during the twelve-month period prior to
the termination of such employee’s employment with the Company, for the purpose
of soliciting such employee, or facilitating the hiring of any such employee, to
work for any other business, individual, partnership, firm, corporation, or
other entity; and

Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as an investment, securities of any Person
which are publicly traded on a national or regional stock exchange or on the
over-the-counter market if Executive (i) is not a controlling person of, or a
member of a group which controls, such person and (ii) does not, directly or
indirectly, own 5% or more of any class of securities of such Person.

(c) Executive will not, other than as required by law or by order of a court or
other competent authority, make or publish, or cause any other person to make or
publish, any statement that is disparaging or that reflects negatively upon the
Company or its affiliates, or that is or reasonably would be expected to be
damaging to the reputation of the Company or its affiliates.

(d) It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Appendix A to be reasonable,
if a final

 

A-2



--------------------------------------------------------------------------------

judicial determination is made by a court of competent jurisdiction, that the
time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Executive, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

(e) The period of time during which the provisions of this Appendix A shall be
in effect shall be extended by the length of time during which Executive is in
breach of the terms hereof as determined by any court of competent jurisdiction
on the Company’s application for injunctive relief.

2. Specific Performance; Survival.

(a) Executive acknowledges and agrees that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of this Appendix A would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, Executive agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled to suspend
making any payments or providing any benefit otherwise required by this
Agreement and obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

(b) The provisions of this Appendix A shall survive the termination of
Executive’s employment for any reason.

 

A-3